Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 2007/0181547) in view of Matthews et al (US 2006/0037953).

Regarding claim 1, Vogel discloses, a welding-type power system, comprising: an engine (302) configured to drive an electric generator (engine/generator 302, See Paragraph [0063]) to provide a first power output (welding output, See Paragraph [0066]), ; an energy storage system to provide a second power output, the energy storage system comprising one or more energy storage devices (battery or energy storage device 102 provides a second power output 304, See Paragraphs [0049] [0063]); one or more charging devices connected to the one or more energy storage devices (charging device 202 is connected to the energy storage device. (See Fig 2 and Paragraph [0062]); and a controller configured to control the one or more charging devices to provide a charging power output to an energy storage device of the one or more energy storage devices based on one or more parameters related to the charge level of the one or more energy storage devices. (a controller is configured to control the battery charging and is based on a charge level of the battery or energy storage device. See Abstract, Paragraph [0026], [0073]) 

Vogel fails to disclose, one or more regulators to control flow of current from the one or more charging devices to the one or more energy storage devices. 

Matthews discloses a welding power system comprising a battery charging regulator which is connected between the input (which is considered a charging device as it charges the battery 140) and the battery 140. The current is regulated from the input to the battery. (See Paragraph [0032] and Fig 1) In a different embodiment, the regulator 220 is between the charging device and the battery system 230. (See Paragraph [0038] and Fig 2) The controller is included in the regulator for providing a charging power to the battery 140 or 230.

It would have been obvious to adapt Vogel in view of Matthew to provide one or more regulators to control flow of current from the one or more charging devices to the one or more energy storage devices for monitoring and controlling the charging of the battery in order to maintain a sufficient charge. 

Regarding claim 2, Vogel discloses, the parameters comprises a charge level. (See Abstract) Regarding claim 3, the controller 106 provides charging schedules to a user interface which can be customized by the user. (See Paragraph [0073], [0090], [0091], [0096]) Regarding claim 4, Fig. 2 shows a regulator 110 which may be comprised of a switch. (See Paragraph [0049]) Regarding claims 5-6, the battery includes a lead acid battery or a Ni-Cd. (See Paragraph [0022])

Allowable Subject Matter
Claims 7-13, 15-20 are allowed.

Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.

Matthews is now used to show the amended limitations of claim 1. It should be noted, “one or more regulators”, as arranged in claim 1 as amended, was included in the original limitations of claim 4. However, claims 1-6 did not require the regulator(s) control the flow of current. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/26/2022